                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:17CR187

        vs.
                                                                            ORDER
TERRANCE ROBINSON,

                        Defendant.



            This matter is before the Court on the Request for Transcript, filed by non-
  party Charice Bryson, ECF No. 62.1
             The request for a transcript of the p l e a h e a r i n g h e l d o n D e c e m b e r
  1 4 , 2 0 1 7 , a n d t h e s e n t e n c i n g o n M a r c h 1 2 , 2 0 1 8 , is granted, provided
  Charice Bryson contacts Brenda Fauber, 118 S. 18th Plaza, Suite 3122, Omaha,
  NE 68102, and makes financial arrangements for preparation of the transcript.
  Otherwise, the motion is denied.
            IT IS ORDERED:
            1.     The Request for Transcript, filed by non-party Charice Bryson, ECF
  No. 62, is granted as to the transcript under the conditions described above, and is
  otherwise denied; and
            2.     The Clerk is directed to mail a copy of this order and the docket report
  to Charice Bryson at the address provided in ECF No. 62.


        Dated this 2nd day of July 2019.


                                                        BY THE COURT:

                                                        s/Laurie Smith Camp
                                                        Senior United States District Judge

        1
         Ms. Bryson’s earlier request for transcripts, ECF No. 60, was granted at Order, ECF No. 61, but
withdrawn by communication to the court reporter.
